Memorandum: Petitioner appeals from a judgment denying his petition for a writ of habeas corpus. Petitioner acknowledges that this proceeding is moot because he has already served his sentence, but he urges this Court to address the issues raised herein because they fall within the exception to the mootness doctrine (see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). We reject petitioner’s contention with respect to the applicability of the exception to the mootness doctrine. The only possible issue that might have fallen within that exception is whether an inmate’s required participation in Alcoholics Anonymous and/or Narcotics Anonymous violates the Establishment Clause in the First Amendment of the United *1491States Constitution. That issue, however, “does not qualify as an exception to the mootness [doctrine] . . . , inter alia, because the issue raised has already been decided by the Court of Appeals [in Matter of Griffin v Coughlin, 88 NY2d 674 (1996), cert denied 519 US 1054 (1997)]” (People ex rel. Wright v Scoralick, 260 AD2d 515 [1999]). Present—Scudder, EJ., Martoche, Smith, Green and Gorski, JJ.